 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   RYAN P. MADDEN,                                    Case No. 1:18-cv-00255-DAD-BAM (PC)
12                         Plaintiff,                   ORDER DIRECTING PLAINTIFF TO
                                                        SUBMIT COMPLETED SERVICE
13          v.                                          DOCUMENTS OR SHOW CAUSE WHY
                                                        THIS ACTION SHOULD NOT BE
14   HICKS, et al.,                                     DISMISSED FOR FAILURE TO
                                                        PROSECUTE
15                         Defendants.
                                                        (ECF No. 15)
16
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18          Plaintiff Ryan P. Madden (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

20   Plaintiff’s complaint, filed February 22, 2018, against Defendant Hicks for excessive force and

21   assault and battery claims, and against Defendant Silva and Hicks for California Bane Act and

22   retaliation claims.

23          On January 22, 2019, the Court issued an order authorizing service of Plaintiff’s

24   complaint and forwarding service documents to Plaintiff for completion and return within thirty

25   days. (ECF No. 15.) The Court expressly warned Plaintiff that failure to comply with the Court’s

26   order would result in dismissal of this action. (Id. at 9.)

27          As of the date of this order, Plaintiff has not submitted the USM-285 form, summons, or

28   copies of the complaint. Plaintiff has not complied with the Court’s order.
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2     1. Within twenty-one (21) days from the date of service of this order, Plaintiff shall submit

 3        completed service documents for Defendants Hicks and Silva, as discussed in the Court’s

 4        January 22, 2019 order, or shall show cause in writing why this action should not be

 5        dismissed for failure to prosecute; and

 6     2. Plaintiff’s failure to comply with this order will result in dismissal of this action for

 7        failure to obey court orders and failure to prosecute.

 8
     IT IS SO ORDERED.
 9

10     Dated:    March 7, 2019                              /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
